I cannot agree to that portion of the opinion which holds that the effect of Section 1917 R. G. S., 3050 C. G. L., releases the taxpayers from liability for taxes which have been lawfully assessed but not paid at the date of an order of the Circuit Court excluding property from a municipality under the provisions of Sections 1916 R. G. S., 3049 C. G. L., et seq. In my opinion, if Section 1917 R. G. S., 3050 C. G. L., is construed as releasing property from the payment of taxes assessed prior to the making of an order of the Circuit Court excluding property from the city limits but unpaid at the time the order is made, such construction would render the whole statute unconstitutional as a denial of equal protection of the law to those taxpayers who were still left in the city by the order of the Circuit Court. It also makes these Sections of the statute invalid as an unauthorized delegation of legislative power to the courts. I think the language of the statute to the effect that the citizens in the excluded territory shall be thereby forever released from all debts, duties or liabilities of the said city or town can only refer to those which are accrued thereafter and not those in existence at the time of exclusion, whether for taxes or other debts. If the Legislature can enact a law to be construed and applied as this one is being applied in this case, there is nothing in principle which would keep the Legislature from providing that the Circuit Court of Duval County could exclude all of the property in the City of Jacksonville from the City except the small portion about the town hall, and thereby in effect defeat the rights of creditors of the City in violation of the Constitutions of the United States and of the State of Florida. I cannot agree to such course of reasoning.
TERRELL, J., concurs. *Page 497